Citation Nr: 1718272	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-48 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to September 1, 2009 for the grant of service connection for degenerative joint disease of the lumbar spine (claimed as a back condition). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel




INTRODUCTION

The Veteran served in the Army National Guard from July 25, 1983 to November 4, 1983, from December 8, 1990 to September 29, 1991 and from October 27, 2003 to June 27, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which reopened and granted a previously-denied claim for service connection for a back disability. 

The issue of an increased rating for degenerative joint disease of the spine has been raised by the record in a March 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  In a final rating decision issued in August 1997, the AOJ confirmed and continued a previous denial of service connection for what was then characterized as a lumbar spine disability.  

2.  The Veteran's application to reopen his claim of entitlement to service connection for a back disability, then characterized as a back condition, was received by VA on September 1, 2009.

3.  In a rating decision issued in January 2010, the AOJ granted service connection for degenerative joint disease of the lumbar spine, effective September 1, 2009, the date of receipt of the application to reopen the service connection claim.

CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 2009 for the grant of service connection for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regardless, the Board notes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997). VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180(May 5, 2004).  The Board further notes that the Court has determined that "once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (regarding earlier effective date claims following the grant of service connection, where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Here, the Veteran's service connection claim was granted and an effective date was assigned in the January 2010 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103 (a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
Analysis

In a rating decision dated in January 2010, the AOJ granted service connection for degenerative joint disease of the lumbar spine (hereinafter "back disability"), effective September 1, 2009.  The Veteran has appealed the effective date of this award, and asserts that the effective date should be made retroactive to 1994, the date of his original claim for service connection for a lower back condition.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation or for a reopened claim for benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.400 (q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. 
§ 3.400 (r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. 
§ 5110.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. 
§ 3.1(p)(2016).  Prior to March 24, 2015, the VA administrative claims process recognized both formal and informal claims. 

The Board recognizes that the Veteran's claim was filed prior to March 24, 2015.  Therefore, both formal and informal claims are recognized.   

A formal claim is one that has been filed in the form prescribed by VA.  Id.; 38 C.F.R. § 3.151 (a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1 (p), 3.155(a).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999; Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this regard, the Board notes that the Court held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski, supra; see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim");  Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159 (c).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

With such regulations in mind, a review of the procedural history of the Veteran's claim is instructive.  The Veteran first sought service connection for a back disability in February 1995, which he characterized as due to his active duty service in the Persian Gulf. In a March 1995 rating decision, the AOJ denied service connection.  In October 1996, the AOJ reviewed the Veteran's previously-denied claim.  In an August 1997 rating decision, the AOJ denied the Veteran's claim.  In an August 1997 letter, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a back disability was received until the September 1, 2009 claim for service connection.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disability was received prior to the expiration of the appeal period stemming from the August 1997 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).
Rather, it was not until a September 1, 2009, communication that the Veteran again sought service connection for a back disability.  After a December 2009 examination, a VA examiner concluded that the Veteran's back disability was less likely as not related to his service; however, the disability pre-existed his final period of service and was at least as likely as not aggravated by a February 2004 in-service back strain.  Therefore, in a January 2010 rating decision, the AOJ granted service connection for a back disability, assigning a 20 percent disability rating and an effective date of September 1, 2009, the date of his claim to reopen. 

The Veteran's basic contention-as shown by his statements to VA, to include his November 2010 substantive appeal-is that he filed a claim for service connection for a back disorder in 1994, and that the claim was denied due to lack of evidence that a back injury occurred in service.  He contends that the May 2004 line of duty determination-which showed a February 2004 injury to his back and was the basis upon which his previously-denied claim for service connection was reopened in January 2010-is evidence that his back disability developed in service and, therefore, an effective date of either 1993 or 1994 should be established.

However, the Board notes that in the previous decisions promulgated by the Board in March 1995 and August 1997, service connection for a back disability was denied based on the evidence then of record, which failed to show any nexus between a back disability and military service.  Those decisions became final and could only be reopened by new and material evidence.  Such evidence-the May 2004 line of duty determination-was submitted as part of the Veteran's September 1, 2009 claim for service connection for a back disability.  The December 2009 VA examiner thus concluded that the May 2004 line of duty determination showed only that the Veteran's pre-existing back disability was at least as likely as not aggravated by the in-service accident.  

Therefore, based on the analysis above, the Board finds that there is no evidence that the Veteran sought compensation for a back disability after the August 1997 final rating decision, until the September 1, 2009 claim.  Consequently, an earlier effective date for service connection for a back disability is not warranted.

In reaching such decision, the Board again recognizes the Veteran's contention that he has had a back disability since the early 1990's.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

In summary, the Board concludes that the currently assigned effective date of September 1, 2009, for the grant of service connection for the Veteran's back disability is appropriate.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by statute and regulation from assigning an effective date prior to that date.  

Accordingly, the preponderance of the evidence is against the claim for an effective date prior to September 1, 2009 for the award of service connection.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An effective date prior to September 1, 2009 for the grant of service connection for degenerative joint disease of the lumbar spine (claimed as a back condition) is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


